Title: To Thomas Jefferson from Nathan Sanford, 23 July 1807
From: Sanford, Nathan
To: Jefferson, Thomas


                        
                     
                        Sir
                     
                            New York 23d. July, 1807.
                        
                        I had the honor to receive your letter of the 18th. instant, inclosing the Petition of Henry B. Spencer.
                  I have submitted the Petition to Judge Tallmadge, before whom Spencer was tried; and we have concurred in the Report which I now inclose. As you require my opinion on the question whether a pardon ought to be granted, I will add, that if a pardon should not now issue, I should think that it ought to be granted after his imprisonment shall have continued somewhat longer.
                  With perfect respect I have the honor to be Sir Your most obedient servant
                        
                            
                        Nathan Sanford
                     
                        
                     Enclosure
                                                
                                                    
                            
                            New York 23d. July 1807.—
                        
                     Report or Statement of facts for the President of the United States.
                     Henry B. Spencer was indicted in the Circuit Court of the United States for the District of New York, in November last, for stealing one hundred and fifty guineas from Charlotte Kick, on board of the Ship Enterprise, on her passage from Liverpool to New York. The proofs in support of the charge were full and clear, and the Jury found him guilty without hesitation. The sentence of the Court was that he should be whipped thirty stripes, pay a fine of six hundred dollars, and stand committed until the fine should be paid.
                     The whipping was duly inflicted, and he has since remained a prisoner from inability to pay the fine. Soon after he committed the offence he threw the money overboard to prevent detection. He arrived in this City poor and friendless, and was imprisoned for some time before his trial. There can be no doubt of the propriety of his conviction, but as he is utterly unable to pay the fine his imprisonment must probably continue for life if he should not obtain a pardon. All that is stated in his petition respecting his poverty and the wretchedness of his situation we believe to be true and without exaggeration. He is a young man, and his wife who emigrated to this Country with him has the character of a modest and virtuous woman, and appears to have been formerly in happier circumstances. They have two young children. If as we incline to suppose he has suffered enough for purposes of public justice, sentiments of compassion induce us to wish that his application for a pardon may succeed.
                        
                            
                           Matthias B Tallmadge
                        
                        District Judge
                        
                           Nathan Sanford
                        
                        Atty. U.S.
                        
                     
                        
                           [in TJ’s hand]
                        
                        July 26. 07.
                        Let a pardon issue
                        
                           Th: Jefferson
                        
                     
                  
                        
                    